Citation Nr: 1704806	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1981 and from January 1982 to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a local RO in October 2012, and a copy of the hearing transcript has been associated with the claims file.  

This matter was previously remanded by the Board in January 2013 and April 2016; as discussed below, the requested development has been completed and the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Sleep apnea did not have onset during active service, is not etiologically related to active service, and is not caused or aggravated by service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided proper notice regarding the Veteran's claim of entitlement to service connection for sleep apnea within an April 2008 notice letter.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements have been obtained and associated with the claims file.  To the extent that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, a remand is not required to obtain outstanding SSA disability records, as a June 2005 SSA Disability Determination and Transmittal documents that the Veteran is disabled due to a primary back disability and a secondary right shoulder disability.  Therefore, any such records are not relevant to the Veteran's service connection claim on appeal, and a remand for outstanding SSA disability records would only serve to further delay adjudication of the Veteran's appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA first obtained a medical opinion regarding the Veteran's claim in August 2008.  In accordance with the January 2013 and April 2016 Board remands, relevant VA and private treatment records have been associated with the claims file and VA obtained addendum medical opinions in August 2013 and May 2016.  When read together and considered as a whole, the VA opinions of record are adequate to adjudicate the Veteran's claim on appeal because the examiners properly considered the Veteran's medical history, appropriate diagnostic tests, and provided adequate information to consider the Veteran's claim; moreover, the examiners' opinions are supported by reasoned rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall, 11 Vet. App. 268.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for sleep apnea, to include as secondary to PTSD.  

Service treatment records do not document any complaints, treatment, or diagnosis of obstructive sleep apnea (OSA).  A July 1967 physical examination at enlistment documents normal relevant clinical evaluations, without a noted sleep apnea diagnosis or defect; within a concurrent report of medical history, the Veteran reported ear, nose, and throat (ENT) trouble but denied chronic or frequent colds and frequent trouble sleeping.  Service treatment records document multiple instances where the Veteran complained of symptoms including a sore throat and congestion which was generally assessed as an upper respiratory infection (URI); however, there is no mention of or treatment for sleep apnea specifically.  Notably, periodic physical examinations in November 1973, November 1977, January 1982, and December 1986 document normal relevant clinical evaluations, without a noted sleep apnea diagnosis or defect.  Upon retirement examination in October 1988, a physical examination was likewise normal, without a noted sleep apnea defect or diagnosis; the Veteran reported ENT trouble but denied chronic or frequent colds and frequent trouble sleeping.  

Following active service, VA treatment records from June 1995 document the Veteran's admission to a short stay unit prior to uvulopalatopharyngoplasty (UPPP) surgery the following month.  Pre-surgical records from July 1995 document that the Veteran and his spouse reported his history of sleep apnea, daytime hypersomnolence, and snoring; his condition was assessed as OSA and the Veteran subsequently underwent surgery including a UPPP and tonsillectomy.  VA treatment records from October 1997 document that the Veteran had no relief of his symptoms following his UPPP surgery and that he needed a sleep study for his provisional diagnosis of OSA.  Private treatment records from December 1997 document that the Veteran was referred for excessive daytime somnolence, a history of witnessed apneas, and morning headaches; a sleep study identified severe OSA, mostly positional in nature, with significant desaturations.  In January 1998, the Veteran was provided with a continuous positive airway pressure (CPAP) machine through VA.  Private treatment records from October 2003 document an additional sleep study which again documented severe OSA.  In April 2005, the Veteran continued to complain of excessive daytime sleepiness, observed apneas, and snoring; a sleep study was again completed to confirm his diagnosis of OSA, which was being treated by CPAP with suboptimal response.  

In May 2008, the Veteran's ex-wife submitted a statement that she was married to the Veteran from 1994 until 2007 and during the entire marriage, the Veteran had a significant sleep apnea problem that included snoring and teeth grinding.  She noted that he was treated many times for the apnea including surgery, CPAP machines, and tooth guards.  She also believed that he suffered from anxiety which might have contributed to his lack of sleep from the apnea.  In June 2008, the Veteran stated that during active service, he snored so loudly that no one wanted to sleep in the same room as him; he also submitted a buddy statement from a fellow veteran who reported that he slept in the same room with the Veteran while they were stationed together, and on numerous occasions he was not able to get a restful sleep due to the Veteran's loud snoring and he would have to find another location to rest for the night; he further stated that he knew then that the Veteran had a sleeping disorder, he just did not know what it was.  

In August 2008, VA obtained a medical opinion regarding the Veteran's claim.  Following a review of the claims file, the VA examiner noted that although post-service VA treatment records showed treatment for OSA, there was no evidence of sleep apnea within service treatment records.  The examiner ultimately opined that the Veteran s sleep apnea was not caused by or the result of his service-connected PTSD, neither was it aggravated by his PTSD, based upon a review of medical literature, the Veteran's medical records, and clinical experience, which failed to reveal objective data to support the Veteran's claim that his OSA was caused or aggravated by his PTSD.  

At the October 2012 Board hearing, the Veteran testified that he snored loudly in service so much that people would change rooms because they could not sleep in the same room.  He indicated that he sought treatment because his throat was raw and was given throat spray.  He also stated that after active service he saw a private physician sometime within one year of his retirement from the military and was referred to North Florida Hospital (now Shands Hospital) where he underwent a sleep study.  

In May 2013, the Veteran submitted an article which discusses sleep apnea as a VA disability.  

As noted within the June 2013 Board remand, the August 2008 VA examiner failed to address the Veteran's claim on a direct basis; while the examiner noted that service treatment records are negative for findings of OSA, the examiner failed to address the Veteran's in-service treatment for sore throats and the lay evidence of record regarding his snoring during active service.  Moreover, the Board stated that the VA examiner did not provide a reasoned rationale to support the conclusion that the Veteran's sleep apnea was not related to his PTSD.  

As such, VA obtained an additional VA opinion in August 2013.  A VA examiner opined that it was less likely as not that the Veteran's sleep apnea was due to service, had its clinical onset during active service, or was related to any in-service disease, event, or injury.  The examiner noted that service treatment records and available medical records within two years of retirement were silent for sleep apnea or the entertainment of the diagnosis, as well as for any objective evidence of a sleep study.  The examiner acknowledged the submitted lay evidence but noted that none of them describe witnessed apnea; rather, the examiner noted that snoring is very common in the general population, is not confirmative of sleep apnea, and there are many individuals who snore but who do not have sleep apnea, as well as individuals who have sleep apnea but do not snore.  Regarding the Veteran's reported sore throats during active service, the examiner noted that sore throats are very common in the general population and more so in military personnel who live in close quarters sharing living spaces; moreover, sore throats are generally caused by viruses, bacteria, or irritants and are transitory conditions without long-term sequelae.  Additionally, a sore throat caused by post-nasal drip from nasal allergies does not cause collapse of the upper airway, as does sleep apnea, and when there is nighttime nasal obstruction from allergies or sinus disease, the mouth opens to continue breathing; therefore, allergies and sinus disease do not cause sleep apnea.  

The examiner further opined that the Veteran's sleep apnea was not due to or aggravated by PTSD, based upon a review of medical literature which revealed that obstructive sleep apnea-hypopnea syndrome (OSAHS), associated with excessive daytime sleepiness (EDS), was a common disease caused by upper airway obstruction, either at the level of the soft palate (nasopharynx) or at the level of the tongue (oropharynx).  Anatomic factors, such as enlarged tonsils, macroglossia, or abnormal positioning of the maxilla and mandible, decrease the cross-sectional area of the upper airway and/or increase the pressure surrounding the airway, both of which predispose the airway to collapse.  The examiner noted that most patients with OSAH are males, 18 to 60 years old, with a normal physical exam except for obesity and often, but not always, a crowded oropharyngeal airway.  As such, there was no objective data to support the Veteran's claim as PTSD does not cause or aggravate the above pathophysiology.  

A March 2016 informal hearing presentation (IHP) cited a May 2015 study by the American Academy of Sleep Medicine which suggested a relationship between PTSD, as well as a May 2013 Board decision which granted service connection for OSA as secondary to PTSD.  

In April 2016, the Board remanded the Veteran's claim for an addendum opinion which properly considered the medical study cited by within the March 2016 IHP.  Thereafter, in May 2016, the same VA examiner who rendered the August 2013 opinion again concluded that it was less likely as not that the Veteran's sleep apnea was proximately due to, or aggravated by, service-connected PTSD.  The examiner based the opinion upon a review of medical literature and relevant medical records, clinical experience, and evaluation of the Veteran.  The examiner specifically noted review of the May 2015 study by the American Academy of Sleep Medicine, as well as several studies over the past 10-15 years that have noted an increased frequency of a diagnosis of OSA among patients with mental health conditions (to include PTSD); however, the examiner stated that such studies were not designed to determine the nature of the association between PTSD and OSA, but rather to spur future research.  Therefore, the examiner concluded that the study  did not substantiate causation or aggravation of OSA by PTSD.  Regarding the referenced May 2013 Board decision, in which the Board granted service connection for obstructive sleep apnea as secondary to service-connected PTSD, the examiner noted that it did not apply to the Veteran's case, and in any event, while the examiner respected the Board's legal finding of fact in that case, medical literature does not support the development of upper airway resistance syndrome (UARS) as a consequence of PTSD.  

After a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sleep apnea.  

While the record is clear that the Veteran has a current sleep apnea disability, service treatment records (including the Veteran's October 1988 retirement physical) do not document any complaints, diagnosis, or treatment of sleep apnea.  The earliest relevant post-service treatment records from June 1995 document the Veteran's admission to a short stay unit prior to UPPP surgery the following month, and the Veteran was subsequently diagnosed and treated for severe OSA.  

Significantly, there are no medical opinions of record which weigh in favor of the Veteran's claim.  Rather, VA opinions from August 2008, August 2013, and May 2016 consistently concluded that the Veteran's sleep apnea was less likely than not related to active service and caused or aggravated by his service-connected PTSD.  When read together and considered as a whole, the VA opinions of record are highly probative evidence which weighs against the Veteran's claim, both on direct and secondary bases.  See Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. at 124-25.  

To the extent the Veteran submitted a May 2013 Board decision in support of his claim, prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in the instant case.  38 C.F.R. § 20.1303 (2016).  Similarly, the Veteran's May 2013 submission of an article which discusses sleep apnea as a VA disability is general in nature and unrelated to the specific facts of his cases; therefore, it is of no probative value.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The lay statements of record regarding the Veteran's observable symptoms, such as snoring and witnessed apneas, are probative, see Layno, 6 Vet. App. 465; however, to the extent they assert a nexus between the Veteran's current sleep apnea and his active service, they are afforded less probative value, as the Veteran and additional proponents of the lay statements of record are not shown to possess the requisite medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record assert that the Veteran's sleep apnea symptoms first had onset during active service and have been continuous therefrom, including relevant private treatment within one year of his retirement from the military, they are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any complaints, treatment, or diagnosis of sleep apnea or related symptoms, and post-service medical records which do not document any reference to sleep apnea or related complaints prior to June 1995, which is over six years after the Veteran's discharge from active service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Therefore, the Board concludes that neither direct nor secondary service connection is warranted for the Veteran's current sleep apnea disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for sleep apnea, to include as secondary to post traumatic stress disorder (PTSD), is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


